         Case 2:20-cv-06279-AB Document 35 Filed 04/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MOSES HAMPTON,                             :
          Plaintiff,                        :         CIVIL ACTION
                                            :         No. 20-6279
              v.                            :
                                            :
 SPEEDWAY, LLC, and                         :
 RICHARD MYRICK,
           Defendants.                      :


                                        ORDER

      AND NOW, this 9thday of April, 2021 it is ORDERED that Plaintiff’s First Motion to

Remand to State Court PA (ECF No. 2) is GRANTED. It is further ORDERED that this action

is REMANDED to the Court of Common Pleas of Philadelphia County.



                                         ___s/ANITA B. BRODY, J._______
                                         ANITA B. BRODY, J.




Copies VIA ECF on _________ to:
